Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-22 and 25-29 are pending in this application. Claims 1-6, 8, 10-22 and 25-27 were previously presented. Claims 28-29 are new. Claims 7, 9 and 23-24 are cancelled.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/23/2021, 10/13/2021 and 01/25/2022 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 11-12, “Thus, Dargatz teaches to use "voltage changes" for a voltage signature, which is compared with a current signature and not with thresholds for voltage chances. In other words, Dargatz uses here a criterium that involves information about voltage and current, while the criterium taught by limitation (a) is independent of information about current. As such, Dargatz fails to disclose each of the elements for which it is depended upon.” Examiner disagrees with this analysis respectfully. 
In prior art Dargatz (US20110019444A1) specification paragraph [0030] recites:
In some embodiments, a DC arc fault signature match may be determined based on current and/or voltage changes, such as a maximum change in current and/or voltage over time.
From the above citation, it can be seen that claim 1 limitation of “a first criterion upon a change in voltage with respect to time, for the electrical voltage values periodically ascertained, being above a first threshold value or being below a second threshold value” corresponds to maximum change in voltage over time. Further claim 1 limitation of “a second criterion upon a difference in a current rise, for the current values of the low-voltage electrical circuit, being above a third threshold value or being below a fourth threshold value” corresponds to maximum change in current over time in the above citation of prior art. Additionally claim limitation of “upon the first criterion and the second criterion being satisfied” corresponds to the bolded and in the above citation of prior art.
Hence applicant’s argument “while the criterium taught by limitation (a) is independent of information about current” is moot.
Applicant’s arguments, see Remarks, filed 01/03/2022, with respect to claim 1 rejection with prior art Jones (WO2008146040) have been fully considered and are persuasive.  The 102 rejection with prior art Jones of claims 1, 2, 4, 5, 8, 10-11, 13-14, 16, 18, 19 and 26 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, 10-14, 16, 18-19 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Dargatz (US20110019444A1).
Regarding claim 1, Dargatz teaches a fault arc detection unit (abstract, method and apparatus for managing DC arc faults) for a low-voltage electrical circuit (e.g. photovoltaic system to AC power grid implies low-voltage) (fig.1), comprising: at least one voltage sensor (i.e. DC voltage sampler 208 and AC voltage sampler 212) (fig.2), to periodically ascertain electrical voltage values of the low-voltage electrical circuit ([0020], intervals ranging from microseconds to tens of milliseconds); and at least one current sensor (i.e. DC current sampler 206 and AC current sampler 210) (fig.2), to periodically ascertain current values of the low- voltage electrical circuit ([0020], intervals ranging from microseconds to tens of milliseconds), the at least one voltage sensor and the at least one current sensor being connected to an evaluation unit (i.e. controller 204) (fig.2) wherein, the evaluation unit being configured to satisfy a first criterion ([0030], voltage changes) upon a change in voltage with respect to time ([0028], DC circuit … voltage over time), for the electrical voltage values periodically ascertained 
Regarding claim 2, Dargatz teaches the fault arc detection unit of claim 1, wherein a third criterion (i.e. analyze DC current polarity 316) (fig.3) must be satisfied, wherein the current values of the low-voltage electrical circuit periodically ascertained must be above a fifth threshold value (e.g. must satisfy series or parallel 318) (fig.3), to deliver the fault arc detection signal ([0035], determine whether a DC arc fault exists).
Regarding claim 4, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually ascertained ([0030], based on current and/or voltage changes), from the electrical voltage values of the low-voltage electrical circuit of two temporally successive voltage values ([0026], sampled DC and AC voltage and current values), the voltage difference being divided by a difference, with respect to time ([0026], changes in voltage slope over time), in the voltage values of the low-voltage electrical circuit periodically ascertained ([0020], intervals ranging from microseconds to tens of milliseconds), and a first difference quotient ascertained therefrom ([0026], computed changes in current and/or voltage slope over time), as a measure of change in voltage with respect to time ([0026], computed current and/or voltage slope), is compared with the first threshold value ([0026], one or more thresholds for use in determining a DC arc fault event).
Regarding claim 5, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually ascertained ([0030], based on current and/or voltage changes), from the electrical voltage 
Regarding claim 8, Dargatz teaches the fault arc detection unit of claim 1.  Dargatz further teaches the fault arc detection unit wherein upon measured electrical current values being ascertained ([0026], sampled DC and AC voltage and current values), then a current difference is continually ascertained from two temporally successive current values ([0030], determined based on current and/or voltage changes), and the current difference is divided by a difference in the current values with respect to time ([0026], computed changes in current and/or voltage slope overtime) in order to ascertain a difference quotient as a value for the change in the electric current with respect to time ([0026], computed changes in current and/or voltage slope over time).
Regarding claim 10, it is moot as claim 1 rejection did not rely on difference quotients.
Regarding claim 11, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches a circuit breaker (Fig 3 step 328) for a low voltage electrical circuit, comprising: the fault arc detection unit of claim 1, connected to the circuit breaker, configured such that 
Regarding claim 12, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches a short-circuiter (Fig 3 step 332), comprising: the fault arc detection unit of claim 1, connected to the short-circuiter, configured such that delivery of the fault arc detection signal results in the short-circuiter shorting the electrical circuit to cause extinguishing of the fault arc ([0041], DC input terminals remain shorted).
Regarding claim 13, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 14, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 16, Dargatz teaches the method of claim 13, wherein the fault arc detection signal is used to interrupt (i.e. open DC terminals 328) (fig.3) or short the electrical circuit.
Regarding claim 18, it is rejected for the same reasons as stated in claim 2.
Regarding claim 19, it is rejected for the same reasons as stated in claim 5.
Regarding claim 26, the method is rejected for the same reasons as stated in claim 16.
Regarding claim 28, Dargatz teaches the fault arc detection unit of claim 1, wherein the change in voltage of the first criterion is a difference in voltage with respect to time ([0030], voltage changes … such as a maximum change in … voltage over time).
Regarding claim 29, the method is rejected for the same reasons as stated in claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, 17, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (US20110019444A1), and further in view of Jeong (US20120056637A1).	
Regarding claim 3, Dargatz teaches the fault arc detection unit of claim 1.
Dargatz does not teach the arc fault detection unit, wherein delivery of a fault arc detection signal requires a visual signal or audible signal to be present.
       Jeong teaches the fault arc detection unit wherein in that delivery of a fault arc detection signal requires a visual signal or audible signal to be present (refer to [0018], light is generated in the occurrence of an arc fault).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally modify the output  of step 318 (Dargatz Fig 3) 
Regarding claim 15, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 17, it is rejected for the same reasons as stated in claim 3.
Regarding claim 21, it is rejected for the same reasons as stated in claim 4.
Regarding claim 25, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 27, it is rejected for the same reasons as stated in claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (20110019444A1) in view of Macbeth (US6987389B1).
Regarding claim 6, Dargatz teaches the fault arc detection unit of claim 1.  Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually ascertained ([0030], based on current and/or voltage changes), from the electrical voltage values of the low-voltage electrical circuit of two temporally successive voltage values ([0026], sampled DC and AC voltage and current values), the voltage difference being divided by a difference, with respect to time ([0026], changes in voltage slope over time), in the voltage values of the low-voltage electrical circuit periodically ascertained ([0020], intervals ranging from microseconds to tens of milliseconds), and a first difference quotient ascertained therefrom ([0026], computed changes in current and/or voltage slope over time), as a measure of change in voltage with respect to time ([0026], computed current and/or voltage slope), is compared with the first threshold value ([0026], one or more thresholds for use in determining a DC arc fault event).

       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Dargatz to include the magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time, from Macbeth, as it would provide the advantage of considering phase shift between current and voltage and obtain robust fault arc detection.
Regarding claim 20, it is rejected for the same reasons as stated in claim 6.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (20110019444A1) and Jeong (US20120056637A1), and further in view of Macbeth (US6987389B1).
Regarding claim 22, it is rejected for the same reasons as stated in claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/07/2022

/Scott Bauer/Primary Examiner, Art Unit 2839